NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                       APR 30 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 14-10121
                                                      14-10125
             Plaintiff - Appellee,
                                                 D.C. Nos. 2:07-cr-00277-PGR
   v.                                                      4:13-cr-00134-PGR

MIGUEL MARTINEZ-VILLAREAL, a.k.a.
Sergio Ponce De Leon, a.k.a. Miguel Angel        MEMORANDUM*
Gonzalez, a.k.a. Miguel Gonzalez-Martinez,
a.k.a. Miguel Gonzalez-Villareal, a.k.a.
Miguel Martinez, a.k.a. Mario Sanchez,

             Defendant - Appellant.

                     Appeal from the United States District Court
                              for the District of Arizona
                     Paul G. Rosenblatt, District Judge, Presiding

                              Submitted April 22, 2015**

Before:       GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

        In these consolidated appeals, Miguel Martinez-Villareal appeals from the

district court’s judgments and challenges the 79-month sentence imposed following


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his guilty-plea conviction for reentry of a removed alien, in violation of 8 U.S.C.

§ 1326, and the 16-month consecutive sentence imposed upon revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Martinez-Villareal contends that the district court erred by (1) failing to

explain adequately the sentences imposed, (2) failing to address his sentencing

arguments, and (3) presuming that a Guidelines sentence was reasonable. We

review for plain error, see United States v. Valencia–Barragan, 608 F.3d 1103, 1108

(9th Cir. 2010), and find none. The record reflects that the court considered

Martinez-Villareal’s arguments, sufficiently explained the sentences, and properly

treated the Guidelines as advisory in granting Martinez-Villareal’s request for a

downward variance. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008)

(en banc). Moreover, the below-Guidelines sentences are substantively reasonable

in light of the relevant sentencing factors and the totality of the circumstances,

including Martinez-Villareal’s criminal history. See Gall v. United States, 552 U.S.
38, 51 (2007).

      AFFIRMED.




                                           2                          14-10121 & 14-10125